DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.
 
Response to Amendment
Claim 1 is amended. Claims1-10 are pending and are rejected for the reasons provided below.

Response to Arguments
Applicant's arguments filed February 4, 2021 have been fully considered but they are not persuasive. 
First on pages 4-9, Applicant argues that the narrowly recited ranges provide high capacity, at the same time as good cycle stability and safety and thus are critical and provide unexpected and advantageous results over the broad disclosure of Umicore 6862 and therefore, Applicant appears to be arguing unexpected results.  Examiner disagrees. It is noted, the burden to show unexpected results, as required by MPEP 716.02 has not been provided.  
BURDEN ON APPLICANT TO ESTABLISH RESULTS ARE UNEXPECTED AND SIGNIFICANT- The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Here, the Applicant has not met this burden. The burden is on the Applicant to provide a practical significance of the results and thus, the Applicant has not explained what the practical significance of the results is. The Table  that is provided on pg. 8 of the Remarks, Applicant alleges illustrates the various factors that seem to be contributed to the narrow range recited in claim 1. The Examiner is not sure what the data is illustrating. It appears that the column DQ1 has data points that fall in a range of 173.8-184.7, the Applicant has not provided any guidance or illustrated what these data points mean. If we compare results of EX2.3 which have the compositional ranges that are within the recited claim 1, the DQ1 is 182.1, however CEX2, that seem that the composition ranges that are outside of the claimed ranges has a DQ1 of 182.5. It is unclear how 182.1 is considered good/bad in view of the compositional ranges recited in the claim. In other words, how are the vales of x, y and z/y are critical or unexpected. It is suggested, Applicant explain the significance of the results and what the results actually mean as noted in the MPEP 716.02.

Lastly, it is totally unclear to the Examiner, how the amendment to claim 1 which further broadens the range of the “a” value further establishes unexpected results for the said narrow ranges, Applicant is arguing. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/116862 ("Umicore (6862)").
Regarding claim 1, Umicore (6862) teaches a lithium metal oxide powder for a cathode material in a lithium ion battery [Abs.]. Umicore (6862) further teaches a lithium metal oxide powder for a cathode material in a rechargeable battery, comprising the elements Li, M and oxygen, for example, LiMO2--where M has the formula M=(Niz(Ni1/2Mn1/2)yCox)1-kAk, with 0.15≤x≤0.30, 0.10≤z≤0.55, x+y+z=1 and 0<k≤0.1 (corresponding to the claimed A positive electrode material for lithium ion batteries, comprising a lithium transition metal-based oxide powder having a general formula Li1+a ((Niz (Nio.5Mno.5)y Cox)1-kAk)1-a O2, wherein A is a dopant, --0.05≤a≤0.05, 0.18≤x≤0.22, 0.45≤z≤0.515, 1.075<z/y<1.625, x+y+z=l and k≤0.01.) [pg. 1 lines 17-18 and pg. 3 lines 30-36]. It is noted with regard to values of a, x, z and z/y, when the compositional ranges of Umicore (6862) and the claimed invention are calculated, all the respective ranges overlap. 
Umicore is silent in respect to exact claimed formula as thought in the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976
Regarding claim 2, Umicore (6862) is silent in regards to the lithium transition metal oxide powder having a carbon being in the composition, it is the Examiner's position that no 
Regarding claim 3, Umicore (6862) is silent in regards to the lithium transition metal oxide powder having a carbon being in the composition, it is the Examiner's position that no carbon is present, and so the carbon content is 0ppm, which falls within the claimed range of ≤400 ppm.
Regarding claim 7, Umicore (6862) teaches that during the second sintering step, the crystalline structure of the alumina that is added is preserved in the final product. In another embodiment, the amount of fluorine-containing polymer in the second mixture is between 0.1 and 2wt%, and preferably between 0.2 and 0.5wt%. (corresponding to the claimed wherein in the secondary phase further comprises up to 1 wt% of Al2O3) [pg. 6 lines 24-35].
Umicore (6862) is silent with regard to the amount Al2O3 that is used in the secondary phase. However, Umicore (6862) discloses the wt% of the fluorine containing polymer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected Al2O3 as the compound in the secondary phase as it would also provide the same results as a fluorine containing polymer. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143, A. and 2143.02).


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976
Regarding claim 8, Umicore (6862), teaches wherein A is at least one dopant and comprises of Al (corresponding to the claimed wherein the dopant A comprises of Al)[pg.3 lines 36-38]
Regarding claim 9,  Umicore (6862) teaches a lithium metal oxide powder for a cathode material in a rechargeable battery, comprising a core and a surface layer, the surface layer being delimited by an outer and an inner interface, the inner interface being in contact with the core, the core having a layered crystal structure comprising the elements Li, M and oxygen, wherein M has the formula M=(Niz (Ni1/2 Mn1/2)y Cox)1-k Ak, with 0.15≤x≤0.30, 0.10≤z≤0.55, x+y+z=1 and 0<k≤0.1, wherein the Li content is stoichiometrically controlled with a molar ratio 0.95≤Li:M≤ 1.10; wherein A is at least one dopant and comprises Al, wherein the core has an Al content of 0.3-3 mol%; and wherein the surface layer has an Al content that increases from the Al content of the core at the inner interface to at least 10 mol% at the outer interface, and the Al contents are determined by XPS (corresponding to the claimed wherein the powder comprises a core comprising the lithium transition metal-based oxide and a surface layer comprising lithium and transition metals, the surface layer being delimited by an outer and an inner interface, the inner interface being in contact with the core, wherein A comprises at least one dopant and 
Regarding claim 10, Umicore (6862) teaches the surface layer consists of an intimate mixture of elements of the core, LiF and Al203, and further contains either one or more compounds from the group consisting of CaO (corresponding to the claimed wherein the surface layer comprises of an intimate mixture of core Ni, Co and Mn and Al2O3 and CaO) [pg. 4 lines 15-18 and pg. 5 lines 26-28].

Claims 4, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/116862 ("Umicore 6862") as applied to claim1 above, and further in view of WO 2016/055911 A1 ("Umicore 5911").

Regarding claim 4, as stated above Umicore (6862) teaches a cathode electrode material, however is silent in regards to the lithium transition metal based oxide powder having a sulfur content. However, Umicore (5911) teaches the lithium metal oxide powder comprises a secondary battery which further comprises a sodium and sulfur impurity, wherein the sum (2*Nawt)+Swt of the sodium (Nawt) and sulfur (Swt) content expressed in wt% is more than 0.4% and less than 1.6 wt%, and wherein the sodium to sulfur molar ratio (Na/S) is 0.4<Na/S<2 (as claimed wherein the LiMO2 has a sulfur content between 0.05-1.0 wt%) [pg. 4 lines 39-41 and pg. 5 lines 1-2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used modified Umicore (6862) which has a sulfur content to the lithium transition metal based oxide composition because doing so would achieve excellent performance in lithium batteries [Umicore 5911 pg. 4 lines 30-33].
ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).

Regarding claim 5, as stated above Umicore (6862) teaches a cathode electrode material, however is silent in regards to the lithium transition metal based oxide powder further comprising of a LiNaSO4 in the secondary phase. However, Umicore (5911) teaches the lithium metal oxide powder comprises a secondary LiNaSo4 phase, which is at least 0.5 wt % (corresponding the claimed powder further comprising between 0.15 and 5% wt% of LiNaSO 4in the secondary phase) [pg. 5 lines 3-5].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the modified Umicore (6862) which teaches the powder further comprising of LiNaSO 4 in the ranges as claimed in the current invention.
Doing so would enhance would enhance the function of lithium batteries and provide additional safety characteristics.
When the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).
Regarding claim 6, as stated above, modified Umicore (6862) teaches the cathode further contains a LiNaS04 in the secondary phase (as claimed wherein the lithium transition metal based oxide comprises of LiNaSO4)[pg. 8 lines 5-6].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/S.G./Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729